OFFICE   OF THE ATTORNEY    OENERAL    OF TEXAS

                                          AUSTIN

0lmrI.D c. MI””
.nomn O.““,L
                                                             January 16, 1939


           Honorable P. G. Stanford
           County Attorney
           Plains,  Texas

           Dear Kr. Stanford:




                                                          ur letter.




                                     f the commisslonetis wife would be related
                                      affinity In the first   degree.   T. T. R.R.
                                      C. C. Para. 533 Baker v. McRimon (Civ.
                                      parte West, 60 &.    R. 485,  132 S. W . 339;


                     Relating  to the second question,  two men who are not
           otherwise  kin to each other do not become related   by arrinity
          merely   by marrying  sisters.   2 C. J. 379 and cases therein cited.
    Hon. P. 0. Stanford,   January 16, 1939, 3


              It follows  that your first  questi,
    the a~tirmative,   end the second question in .

                                      Yours very truly
                                ATTORNEY GEN-FtFtAL
                                                OF TEEUS

                                BY
                                              /s/   G~OM R. Lewis
                                                      Assistant

    GRL:N
    APPROVED
/
    Gerald C. MUM
    Attorney General of Texas        1,' !'
                                         1